TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00563-CR


Ex parte Fred Michael Underwood





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 670854, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Underwood's brief was originally due November 6, 2006.  The time for filing has
been extended four times on the motion of Underwood's retained counsel, Landon Northcutt.  On
January 24, 2007, in granting counsel's third extension, the Court ordered the brief filed no later than
February 16, 2007.  Counsel did not comply with that order and requested a fourth extension.  On
February 27, 2007, that motion was granted and counsel was ordered to file his brief no later than
March 16, 2007.  The brief has not been received.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
Underwood desires to prosecute this appeal, whether Underwood is indigent, and, if he is not
indigent, whether Northcutt has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  If Underwood desires to prosecute the appeal but
is indigent, the court shall appoint substitute counsel who will effectively represent appellant on
appeal.  A record from this hearing, including copies of all findings and orders and a transcription
of the court reporter's notes, shall be forwarded to the clerk of this Court for filing as a supplemental
record no later than May 4, 2007.  Rule 38.8(b)(3).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Abated
Filed:   April 5, 2007
Do Not Publish